Citation Nr: 1225898	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-49 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to December 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In his December 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  He failed to report for such hearing scheduled in May 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

The Veteran's DD Form 214 shows that his military occupational specialty was stationary engineer, and that his active duty included service aboard the USS Lexington.  He claims that his bilateral hearing loss and tinnitus are due to his conceded acoustic trauma during service.  

It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On January 2009 VA examination, the diagnoses were bilateral mild to moderate mixed hearing loss and tinnitus.  The examiner opined that the tinnitus was as likely as not a symptom associated with the hearing loss.  The examiner further opined that the Veteran's current bilateral hearing loss was "not caused by or a result of in-service acoustic trauma".  The examiner based the opinion on the Veteran's service treatment records which revealed hearing within normal limits under VA standards throughout military service.  The report of the examination is inadequate for rating purposes.  

Significantly, a comparison of the Veteran's service entrance audiometry with his service separation examination audiometry appears (to a layperson) to reflect a threshold shift that was not discussed by the VA examiner.  The Board observes the U.S. Court of Appeals for Veterans Claims has (via Memorandum decisions and endorsements of Joint Motions) expressed that a negative nexus opinion regarding the etiology of a hearing loss disability is inadequate if it does not address the significance of an apparent threshold shift in service.  Furthermore, the absence of evidence of hearing loss in-service is not fatal to a claim of service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection may be granted for disability [initially] diagnosed postservice upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).  Consequently, a medical nexus opinion that encompasses all factors that must be considered, and explains rationale in greater detail is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's claims file to an audiologist or otologist to secure a supplemental opinion to the January 2009 examination report.  The claims file, including this remand, must be reviewed by the examiner.  The consulting medical provider should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus are causally related to his service, to include as due to acoustic trauma therein (the Veteran served as a stationary engineer).  The consultant must explain the rationale for the opinion in detail, to specifically include discussion of the significance of the apparent threshold shift from induction to separation shown by the Veteran's service treatment records.  

2. The RO should then review the record and readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

